DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
Specification
The disclosure is objected to because of the following informalities: in Table 1, the concentration of each component of the “etching treatment” should be shown in units of g/l, as indicated at the top of that column, and to match the units shown in the “second electrolysis treatment” for the concentration of each component.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsuura et al. (US 2012/0189959).
Regarding claims 1, 2, and 15, Matsuura et al. disclose “an aluminum support for a planographic printing plate (abstract).”  Matsuura et al. are silent with respect to the property “wherein an average value of surface area-increase rates ΔSSEM (%) computed from Expression SEM (nm) is 400 nm or less (or 300 nm or less, as in claim 15),  	ΔSSEM (%)=(length of surface line/length of standard straight line Y)x 100  (1) 
here, the length of the standard straight line Y is 1.0 µm, and the length of the surface line is a length of a cross-sectional curved line in a cross section of the aluminum support for a planographic printing plate in a thickness direction between any start point in the cross-sectional curved line and an end point at which a length of the cross-sectional curved line from the start point is minimized among any points in the cross-sectional curved line at which a straight line distance from the start point becomes equal to the length of the standard straight line Y, and the pit depth ΔhSEM (nm) refers to a length at which a length of a normal line drawn to a 0.2 µm-long standard straight line Z having a start point and an end point on a cross-sectional curved line, from the standard straight line Z to the cross-sectional curved line is maximized,” or “wherein a color difference of the surface satisfies 30≤L*≤55, -4.0≤a*≤+4.0, and - 4.0≤ b*≤+4.0 in a L*a*b* color space,” as in claim 2. 	However, Applicant sets forth through the many examples the process conditions and parameters of the process which results in the desired and recited properties.  See, for example, page 16 [A aspect], and the parameters of the Examples laid out in pages 33-34 and Table 1 of the specification. 	Paragraphs 190-350 of Matsuura et al. describe the identical processes as described by Applicant.  Specifically, Matsuura et al. disclose the [A aspect] of the invention as described in paragraph 62 of Applicant’s specification as follows: 	  [A aspect] 
(1) Mechanical graining (paragraph 187)
(paragraph 201) 
(3) A chemical etching treatment in an acidic aqueous solution (first desmut treatment) (paragraph 221)(4) An electrochemical roughening treatment in an aqueous solution including nitric acid as a main body (first electrochemical roughening treatment) (paragraphs 234-236)
(5) A chemical etching treatment in an alkali aqueous solution (second alkali etching treatment) (paragraph 281)
(6) A chemical etching treatment in an acidic aqueous solution (second desmut treatment) (paragraph 288)
(7) An electrochemical roughening treatment in an aqueous solution including hydrochloric acid as a main body (second electrochemical roughening treatment) (paragraph 295)
(8) A chemical etching treatment in an alkali aqueous solution (third alkali etching treatment) (paragraph 303)
(9) A chemical etching treatment in an acidic aqueous solution (third desmut treatment) (paragraph 310)
(10) Anodization treatment (paragraph 315)
 	(11) A hydrophilization treatment (paragraph 342). 	Furthermore, every specific variable or parameter value described by Applicant in the specification for each step above to arrive at the invention is at least overlapped by Matsuura et al. See the associated paragraphs of each section of Matsuura et al. for how each overlaps.   	For example, page 33 of the instant specification sets forth that the aluminum plate is grained using nylon braided brushes having a hair diameter of 0.3 mm and a slurry of pumice having a median diameter of 25 µm with a specific weight of 1.1 g/cm3.  Matsuura et al. disclose SEM and ΔhSEM. These include the second electrolysis treatment, the etching treatment, and the associated parameters of each treatment.  Example 1 of Table 1 will be compared to Matsuura et al. 	Second electrolysis treatment 	- the liquid component of Matsuura et al. is identical (paragraph 250);
 	- the concentration of each component can be 6.2 and 4.5 (paragraph 250); 	- the temperature can be 35°C (paragraph 252); 	- the current density can be 15 A/dm2 (paragraph 256); and 	- the power supply amount can be 50 C/dm2 (paragraph 255).   	Etching treatment 	- the liquid component is identical (paragraph 287); 	- the concentration can be identical (500 g/L NaOH—paragraph 286; 50 g/L Aluminum ion—paragraph 287);identical value of each parameter disclosed by Applicant as achieving the results of Example 1 is explicitly disclosed by Matsuura et al.  With respect to the sole remaining variable which is not explicitly disclosed, Examiner asserts that one having ordinary skill in the art, based upon the disclosure of at “least 30°C, and more preferably at least 50°C”, could have at once envisaged a scenario wherein the temperature chosen for the etching treatment was 40°C.   	Furthermore, it has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. In this instance, Matsuura et al. give specific examples of each component to be used, and give ranges of each parameter which are identical to those required in the process of Applicant to achieve the inventive aluminum support shown as Example 1 in Table 1.  Examiner maintains that selecting each process parameter required to produce, for example, Example 1 of Applicant would be obvious because Matsuura et al. disclose a range for each parameter which encompasses the value, and/or disclose the identical value of the parameter, which clearly shows such ranges and/or values would be suitable for the intended purpose of each process step. 	This results in all of the requirements shown in Table 1, Example 1 to be met.  It has been held that when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP §2112.01. Therefore, the support of Matsuura et al. (at least when choosing each parameter as discussed above) is made by the identical process as Example 1, and must inherently have the properties recited. 

Response to Arguments
Applicant's arguments filed 02/2/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed features do not inherently result from the method of Matsuura et al.  Specifically, Applicant points out that varying the parameters within the ranges disclosed results in both inventive and non-inventive examples (see Table1).  However, it has been held that when “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 
See the above rejection for a detailed explanation of how Matsuura et al. is deemed to be identical to Example 1 of Applicant.  Applicant has not provided any persuasive evidence that such is not the case.  Indeed, Examiner can see no instance wherein the process of Matsuura et al. (as laid out in the rejection) differs from that of Applicant.  Therefore, since it has been shown that the support of Matsuura et al. is made by the identical process of Applicant to arrive at Example 1, the recited properties of ΔSSEM and ΔhSEM are presumed to be inherent to that of Example 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853